

117 HR 3751 IH: Clean Water Infrastructure Resilience and Sustainability Act of 2021
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3751IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Mr. Carbajal introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Federal Water Pollution Control Act to establish a program to make grants to eligible entities to increase the resilience of publicly owned treatment works to natural disasters, and for other purposes.1.Short titleThis Act may be cited as the Clean Water Infrastructure Resilience and Sustainability Act of 2021.2.Clean water infrastructure resiliency and sustainability programTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) is amended by adding at the end the following:222.Clean water infrastructure resiliency and sustainability program(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)a municipality; or(B)an intermunicipal, interstate, or State agency.(2)Natural hazardThe term natural hazard means a natural event that threatens the functioning of a publicly owned treatment works, including extreme weather events and hydrological changes.(3)ProgramThe term program means the clean water infrastructure resilience and sustainability program established under subsection (b).(4)ResilienceThe term resilience means the ability of a publicly owned treatment works or an asset of a publicly owned treatment works—(A)to adapt to, or withstand the effects of, a natural hazard, without interruption to the function of the plant or asset; or(B)if the function is interrupted due to a natural hazard, to rapidly return to a normal operating condition.(b)EstablishmentThe Administrator shall establish a clean water infrastructure resilience and sustainability program under which the Administrator shall award grants to eligible entities for the purpose of increasing the resilience of publicly owned treatment works to a natural hazard.(c)Use of fundsAn eligible entity that receives a grant under the program shall use the grant funds for planning, designing, or constructing projects (on a system-wide or area-wide basis) that increase the resilience of a publicly owned treatment works to a natural hazard through—(1)the conservation of water;(2)the enhancement of water use efficiency;(3)the enhancement of wastewater and stormwater management by increasing watershed preservation and protection, including through the use of—(A)natural and engineered green infrastructure; and(B)reclamation and reuse of wastewater and stormwater, such as aquifer recharge zones;(4)the modification or relocation of an existing publicly owned treatment works that is at risk of being significantly impaired or damaged by a natural hazard;(5)the development and implementation of projects to increase the resilience of publicly owned treatment works to a natural hazard; or(6)the enhancement of energy efficiency or the use and generation of recovered or renewable energy in the management, treatment, or conveyance of wastewater or stormwater.(d)ApplicationTo be eligible to receive a grant under the program, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including—(1)a proposal of the project to be planned, designed, or constructed using funds under the program;(2)an identification of the natural hazard risk to be addressed by the proposed project;(3)documentation prepared by a Federal, State, regional, or local government agency of the natural hazard risk of the area where the proposed project is to be located;(4)a description of any recent natural hazard events that have affected the publicly owned treatment works;(5)a description of how the proposed project would improve the performance of the publicly owned treatment works under an anticipated natural hazard; and(6)an explanation of how the proposed project is expected to enhance the resilience of the publicly owned treatment works to an anticipated natural hazard.(e)Grant amount and other federal requirements(1)Cost shareA grant under the program shall not exceed 75 percent of the total cost of the proposed project.(2)RequirementsThe requirements of section 608 shall apply to a project funded with a grant under the program.(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $15,000,000 for each of fiscal years 2022 through 2026..